Citation Nr: 0816170	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-33 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2008, the veteran testified before 
the undersigned at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing, the veteran testified that he was 
exposed to loud noises during service while serving aboard 
ship as a boiler technician.  These loud noises included an 
incident when a shell exploded near him.  Post-service, the 
veteran indicated that he had worked in employment with noise 
exposure, but hearing protection was worn.  Specifically, he 
was employed post-service at Louisville Gas and Electric 
since 1979.  He stated that he had undergone annual hearing 
tests, beginning in 1979.  

A review of the record does not reflect that the hearing 
tests from Louisville Gas and Electric have been obtained.  
Attached to the veteran's VA Form 9 is a computer print-out 
summary of audiometric test results dated from January 1983 
through September 2006 that appear to reflect that employment 
audiogram testing was done.  However, this record is not 
complete and does not include the actual audiograms.  

In addition, the veteran testified that he had been treated 
over the past 8 years at "HEAR" in Louisville, Kentucky.  
Although private medical records have been associated with 
the claims file, the records of "HEAR" have not been 
obtained.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The records from Louisville Gas and 
Electric and "HEAR" should be obtained in compliance with 
VA's duty to assist.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The 
veteran has been afforded a VA audiological evaluation which 
establishes that he has bilateral hearing loss within the 
meaning of 38 C.F.R. § 3.385.  See June 2007 VA audiology 
examination.  However, if additional records are received as 
requested above, then the claims file should be returned to 
the VA examiner who performed the June 2007 examination or, 
if unavailable, to another VA examiner for a medical opinion 
to determine if current hearing loss was manifest within one 
year of service separation or is otherwise etiologically 
related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records from 
the veteran's employer, Louisville Gas 
and Electric, from 1979 onward.  In 
addition, obtain and associate with the 
claims file copies of all clinical 
records from "HEAR," located in 
Louisville, Kentucky.  

2.  If additional pertinent records are 
received on remand, return the claims 
file to the VA examiner who performed the 
June 2007 VA audiological evaluation or, 
if unavailable, to another VA examiner.  
After reviewing the claims file to 
include the new evidence obtained 
pursuant to Remand Paragraph #1, the 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
bilateral hearing loss was initially 
manifest during service or within one 
year of service discharge, or is 
otherwise etiologically related to 
service.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

